Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 29, 2021                                                                                  Bridget M. McCormack,
                                                                                                                 Chief Justice

  161220                                                                                                     Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  MEDICAL TEAM, INC.,                                                                                   Elizabeth M. Welch,
           Plaintiff-Appellant,                                                                                       Justices

  v                                                                 SC: 161220
                                                                    COA: 345449
                                                                    Washtenaw CC: 17-000394-NF
  AUTO-OWNERS INSURANCE COMPANY,
          Defendant-Appellee.

  ______________________________________/

         On order of the Court, the application for leave to appeal the February 25, 2020
  judgment of the Court of Appeals is considered and, it appearing to this Court that the cases
  of Mecosta Co Med Ctr v Metro Group Prop & Cas Ins Co (Docket Nos. 161628 and
  161650) are pending on appeal before this Court and that the decisions in those cases may
  resolve an issue raised in the present application for leave to appeal, we ORDER that the
  application be held in ABEYANCE pending the decisions in those cases.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 29, 2021
           a0126
                                                                               Clerk